Citation Nr: 0210895	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of the initial 20 percent rating assigned 
for the veteran's service-connected degenerative disc disease 
of the lumbar spine with low back pain (low back disability).

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected post-operative residuals 
of a right knee injury (right knee disability).

3.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected residual scar, 
lipoma removal, left upper arm (left upper arm scar).

(The issue of entitlement to service connection for 
periodontal disease for the purpose of VA outpatient 
treatment will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for low 
back and right knee disabilities and assigned 10 percent 
evaluations for each condition, effective May 1, 1998.  In 
that same decision, the RO also established service 
connection for a left upper arm scar and for tinnitus and 
assigned noncompensable evaluations for these conditions, 
effective May 1, 1998.  In addition, the RO denied service 
connection for, among other things, right shoulder and eye 
disabilities, ulcers and periodontal disease.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In a March 2001 rating decision, the RO increased the 
evaluation of the veteran's tinnitus to 10 percent, effective 
May 1, 1998.  Because the veteran has now been awarded the 
maximum schedular evaluation for this disability, it is no 
longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Further, in January 2002, the RO increased the initial 
evaluation of the veteran's service-connected low back 
disability to 20 percent, effective May 1, 1998; however, 
because unlike the veteran's tinnitus the 20 percent 
evaluation does not represent the maximum rating available 
for this disability, the veteran's claim regarding the 
propriety of the initial evaluation for this condition 
remains in appellate status.  AB.

In addition, in a January 2002 rating decision, the RO 
established service connection for rotator cuff tendinitis 
and degenerative joint disease of the right shoulder (right 
shoulder disability) and a assigned 20 percent evaluation, 
effective May 1, 1998.  In a separate rating action dated 
later that same month, the RO granted service connection for 
parafoveal drusen (eye disability) and assigned a 
noncompensable evaluation, also effective May 1, 1998.  
Finally, in March 2002, the RO granted service connection for 
hiatal hernia (claimed as ulcers) and assigned a 10 percent 
evaluation, effective May 1, 1998.  Since that time, the 
veteran has not initiated an appeal regarding either the 
effective dates of the awards of service connection or 
evaluations assigned, and thus no claims with respect to her 
right shoulder, eyes or hiatal hernia are before the Board.  
See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Moreover, 
in a signed May 2002 statement, the veteran affirmatively 
indicated that she wished to "withdraw" her presbyopia and 
ulcer claims.

Further, because the veteran has disagreed with the initial 
ratings assigned for her low back and right knee disabilities 
as well as for her left upper arm scar, the Board has 
recharacterized these claims on the title page as involving 
the propriety of the initial evaluations.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Finally, the Board is undertaking additional development with 
respect to the veteran's claim of service connection for 
periodontal disease for the purpose of VA outpatient 
treatment, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 (a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing this issue.



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Since the date of service connection, the veteran's low 
back disability has been manifested by no more than moderate 
intervertebral disc syndrome, with pain that radiates to her 
lower extremities, but without evidence or complaint of 
muscle spasm; the service-connected low back disability is 
productive of no more than moderate residual impairment.

3.  Since the date of service connection, veteran's low back 
disability has been productive of slight limitation of 
motion; even with resolution of all reasonable doubt in the 
veteran's favor, the disability is comparable to no more than 
moderate limitation of motion based on functional loss due to 
pain, weakness, excess fatigability, or incoordination during 
periods of flare-up or exacerbation.

4.  Since the date of service connection, the evidence does 
not show that the veteran's low back disability has been 
productive of more than moderate lumbosacral strain and it is 
against a finding that the condition has been manifested by 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space or some of the above 
with abnormal mobility on forced motion.

5.  Since the date of service connection, the veteran's right 
knee disability has been productive of objective evidence of 
pain and no more than slight recurrent subluxation and 
lateral instability.  

6.  The evidence shows that the veteran does not have 
arthritis of the right knee, and even considering the 
veteran's documented pain attributable to the disability, as 
well as subjective complaint of swelling and tenderness, 
since the date of service connection, there is no showing of 
functional loss consistent with or comparable to limitation 
of motion of the left leg to 45 degrees on flexion or to 10 
degrees on extension.

7.  Since the date of service connection, the preponderance 
of the objective evidence is against a finding that the 
veteran's left upper arm scar is disfiguring, has been 
subject to repeated ulceration, has been tender and painful, 
or that the scar has resulted in any limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).

2.  The criteria for an initial rating higher than 10 percent 
for right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 (2001).

3.  The criteria for an initial compensable evaluation for 
the veteran's left upper arm scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims regarding the propriety of the initial 
evaluations assigned for her low back and right knee 
disabilities as well as for her left upper arm scar and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the above disabilities in 
July 1998 and in September and November 2001.  She and her 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In a March 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate her claims and offered to assist her 
in obtaining any relevant evidence.  This letter gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice 
to her by appellate consideration of these claims at this 
time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating any of 
these claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Background

The service medical records show that the veteran was seen 
for complaints and treatment of low back and right knee 
problems since the late 1970s and that she underwent a right 
knee arthroscopy in 1992 and lateral meniscal repair in 
December 1993.  In addition, a lipoma was excised from her 
left upper arm in August 1987.  The veteran separated from 
service in April 1998 and filed claims seeking service 
connection for each of these conditions the following month.  

In July 1998, the veteran was afforded a formal VA general 
medical examination.  At the examination, the veteran 
complained of having back pain approximately every two 
months.  The veteran reported that during those episodes, 
which she indicated last for four days, her back is stiff, 
awakens her, and she is unable to move.  She stated that she 
had physical therapy to treat this condition but had not used 
a brace or undergone surgery.  In addition, she complained 
that her right knee pain had increased since undergoing right 
knee arthroscopy and that she had difficulty ascending and 
descending stairs.  The veteran also reported suffering from 
stiffness after prolonged sitting.  

Physical evaluation of the veteran's lumbosacral spine 
revealed that her posture was erect, that her gait was 
normal, and that she was able to forward flex to touch her 
toes with her fingertips.  In addition, the physician 
reported that hyperextension, as well as lateral and side 
bending, was normal.  She added that the veteran exhibited 
excellent lower muscle strength and motor strength of the 
lower extremities.  

The examination further revealed that the veteran's knees 
were anatomically normal.  In addition, range of motion 
testing disclosed that she had zero degrees hyperextension 
and 140 degrees of flexion, bilaterally, without crepitus, 
pain or tenderness.  The physician also indicated that she 
had no instability.  With regard to her left upper arm scar, 
the examination showed that the veteran had a two-inch 
surgical scar on her left upper arm where a lipoma had been 
removed; the examiner described the scar as "whitish in 
color as opposed to the surrounding darker skin" but stated 
that it was linear, not raised or not tender and not 
disfiguring.  X-ray study revealed that the veteran had 
degenerative disc disease at L4-L5 but that her right knee 
was normal.  The diagnoses were degenerative disc disease at 
L4-L5; patellofemoral chronic pain syndrome of both knees; 
and scar on left upper arm from lipoma removal.

In light of the above, in an April 1999 rating decision, 
service connection was established for each of these 
disabilities.  In doing so, the RO assigned initial 10 
percent evaluations for her low back and right knee 
disabilities, under codes 5293-5295 and 5259, respectively, 
effective May 1, 1998.  In the same rating decision, the RO 
assigned an initial noncompensable rating for her left upper 
arm scar, also effective May 1, 1998.

In April 2000, the veteran filed a Notice of Disagreement 
(NOD) with respect to these initial evaluations.  In doing 
so, she challenged the credentials of the physician who 
conducted the July 1998 VA examination, asserting that the 
examiner was not an orthopedist and thus not competent to 
have performed the examination.  In addition, the veteran 
argued that, notwithstanding the July 1998 examination 
findings, she had radiating low back and right knee pain.  In 
support, she submitted copies of VA outpatient treatment 
records, dated from October 1999 to February 2000.  These 
records show that an MRI was performed in October 1999 in 
light of the veteran's complaints of having low back pain 
that radiated into her right lower extremity.  The MRI 
revealed that the veteran had mild degenerative joint disease 
at L3-L4, L4-L5 and L5-S1 with no evidence of disc 
herniation, nerve root compression or spinal stenosis.  
Further, these entries show that she was prescribed a TENS 
unit to treat her low back disability and that she was seen 
for complaints of radiating right knee pain, with objective 
evidence of pain exhibited on examination.

Thereafter, in her June 2000 Substantive Appeal, the veteran 
again maintained that the examiner who performed the July 
1998 VA general medical examination was a general 
practitioner rather than an orthopedic specialist and 
asserted that that physician had "falsified" her findings.  
With regard to her low back disability, she contended that a 
higher rating was warranted under code 5292 based on 
limitation of motion.  In addition, in support of her left 
upper arm scar claim, the veteran described it as 
"unsightly" and stated that she had to wear long-sleeved 
garments; she argued that it warranted a compensable rating 
based on the severity of its disfigurement.

In light of the veteran's contentions, to afford her every 
consideration, and to assist her in the development of her 
appeal, pursuant to VA's duty to assist, in June 2001 the RO 
notified her that it was scheduling her for another formal VA 
examination to evaluate her low back and right knee 
disabilities.

In September 2001, the veteran was afforded a formal VA 
orthopedic examination.  The physician carefully discussed 
the history of the veteran's low back and right knee 
disabilities based on his review of her medical records.  In 
doing so, he observed that she was employed as a teacher.  
Following his discussion of the veteran's history of back 
problems during service, the physician indicated that the 
veteran complained of having low back pain with some 
radiation down each of her extremities that was not 
associated with paresthesia.  In addition, the veteran 
reported that her symptoms were exacerbated upon prolonged 
standing and that she avoided bending because it increased 
her pain.  The examiner observed that she did not wear a back 
brace but treated the condition with a TENS unit and 
Celebrex.

With respect to her right knee disability, the veteran 
complained of having right knee pain about the anterior 
aspect of the knee.  As a result, she reported that she had 
difficulty rising from a chair as well as descending stairs, 
and stated that she refrained from kneeling or squatting.  
The veteran added that her right knee swelled 
"occasionally" and gave way "frequently."  The physician 
observed that the veteran did not use a cane or a brace for 
her knee but used Celebrex to treat her joint pain.

The examination of her lumbar spine revealed that she had 
lumbar lordosis and "no particular spasms" but she 
complained of tenderness on palpation.  The physician stated 
that the veteran's forward flexion was limited to 50 degrees 
and that she was able to extend to the side 5 degrees; 
however, he cautioned that these range of motion findings 
were "self-controlled."  In addition, straight leg raising 
resulted in complaints of calf, but not back, pain.

Physical examination of the right knee disclosed that the 
veteran had well-healed surgical scars and no significant 
crepitance.  She had full extension and "would not allow 
flexion beyond 100 degrees."  The examiner added that there 
was no evidence that the condition was productive of 
instability and that there was no specific joint line 
tenderness except for the anterior medial pain along the 
patella.

X-ray study revealed that the veteran had mild degenerative 
disc disease in L4-L5 and the physician noted that the 
October 1999 MRI showed that she had mild degenerative joint 
disease at L3-L4, L4-L5 and L5-S1, with no evidence of disc 
herniation, nerve root compression or spinal stenosis.  X-
rays of the right knee were normal.  The examiner's 
assessment was that the veteran's lumbar spine pain was 
consistent with a diagnosis of lumbar dysfunction with no 
neurological component; he commented that the veteran 
complained primarily of pain and has self control with range 
of motion.  The physician also stated that her right knee 
symptoms were compatible with a diagnosis of chronic 
chondromalacia of the right knee.

In November 2001, the same physician who examined the veteran 
in September 2001 again evaluated her low back and right knee 
disabilities; he also commented on another condition that is 
not relevant to this appeal and thus will not be discussed.  
The physician stated that because the findings were very 
consistent with those elicited on the September 2001 
examination, he declined to report them.  In addition, he 
commented that he was unable to estimate the additional range 
of motion loss that the veteran might suffer during periods 
of flare-up or exacerbation, explaining that it was not 
possible to offer such an opinion given the context and 
duration of the examination.

As noted in the introduction, based on the new medical 
evidence, including the September and November 2001 VA 
examination reports, in a January 2002 rating decision, the 
RO increased the evaluation of the veteran's low back 
disability to 20 percent, effective May 1, 1998, under code 
5293-5295.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Low back disability

The veteran's low back disorder is currently evaluated as 20 
percent disabling under Diagnostic Codes 5293-5295.  
Diagnostic Code 5293 provides that a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted when the disability is productive of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent rating 
under this code requires that the disability be productive of 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space or some of the above 
with abnormal mobility on forced motion.

In addition, Diagnostic Code 5292 provides for a 20 percent 
rating for low back disability manifested by moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.

Based on a careful review of the medical and lay evidence, 
the Board finds that an initial evaluation higher than 20 
percent for the veteran's low back disability is not 
warranted for any period since the date of service 
connection, i.e., May 1, 1998.  In reaching this 
determination, the Board acknowledges that during the July 
1998 VA examination, the veteran complained of having back 
pain that recurred approximately every two months and was 
productive of stiffness and limitation of motion.  The 
examination revealed, however, that the veteran was able to 
forward flex and touch her toes with her fingertips and that 
her hyperextension and lateral bending were normal.  In 
addition, she had excellent muscle and motor strength in her 
lower extremities, but based on an X-ray study, she was 
diagnosed as having degenerative disc disease at L4-L5.  In 
light of these findings, there is no basis for an evaluation 
higher than 20 percent under code 5293 because the evidence 
shows that the disability is productive of no more than 
moderate intervertebral disc syndrome.  In addition, these 
findings offer no basis for a higher initial rating under 
codes 5295 or 5292.

In addition, the September 2001 VA examination report 
reflects that the veteran's low back disability was not 
productive of muscle spasm, although the examiner indicated 
that the veteran had pain on palpation of the low back.  
Further, the physician reported that the veteran accomplished 
forward flexion to only 50 degrees and lateral extension to 
only 5 degrees; however, he pointed out that these range of 
motion findings were "self-controlled," i.e., they did not 
represent an accurate reflection of the veteran's low back 
disability.  Moreover, straight leg raising was negative for 
any back pain and the examiner indicated that the veteran did 
not exhibit any evidence of having neurological impairment as 
part of her low back disability.  These findings again do not 
support a higher evaluation under any of the three applicable 
codes discussed above in light of the absence of neurological 
symptomatology, including muscle spasm, or more than moderate 
limitation of motion.

Further, the Board observes that the VA outpatient treatment 
records and diagnostic studies show that the veteran has mild 
degenerative disc disease, although examiners have prescribed 
a TENS unit and Celebrex to treat the symptoms attributable 
to this disability, which are consistent with the veteran's 
complaints of pain, functional impairment and radiculopathy 
as well as the currently assigned 20 percent initial 
evaluation.  

In light of the foregoing, the Board finds that this 
disability picture is consistent with the current 20 percent 
rating and that a higher initial evaluation is not warranted 
for at any time since the date of service connection.

B.  Right knee disability

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5259.  That code 
provides that a maximum 10 percent evaluation is warranted 
for symptomatic state after removal of semilunar cartilage.  

Based on a careful review of the medical and lay evidence, 
the Board finds that an initial evaluation higher than 10 
percent for the veteran's right knee disability is not 
warranted for any period since the date of service 
connection, i.e., May 1, 1998.  In reaching this 
determination, the Board observes that during the July 1998 
VA examination, the veteran complained of having right knee 
pain and functional impairment, especially on activity or 
prolonged sitting.  The Board notes, however, that the July 
1998 VA examination report reflects that the veteran had full 
range of motion of her right knee without crepitus, pain or 
tenderness.  In addition, there was no objective evidence of 
any instability.  Further, X-ray study ruled out a diagnosis 
of right knee arthritis.

Consistent with the veteran's contentions, however, the VA 
outpatient treatment records show that the veteran was seen 
for complaints of right knee pain.  In addition, they reflect 
that VA examiners prescribed her Celebrex to treat the 
condition, indicating that they concluded that the pain was 
objectively demonstrated; however, the Board concludes that 
these findings do not support an initial evaluation higher 
than the currently assigned 10 percent.

The September 2001 VA examination report indicates the 
veteran complained of having right knee pain about the 
anterior aspect of her knee, which resulted in functional 
impairment, including difficulty rising from a seated 
position, descending stairs, squatting and kneeling.  The 
veteran also reported suffering from occasional swelling and 
frequent subluxation and lateral instability, and that she 
used Celebrex to treat her joint pain.  The examination, 
however, revealed that she had no significant crepitus, full 
extension, and flexion to 100 degrees.  With regard to the 
last finding, the examiner stated that the veteran would not 
allow flexion beyond that point, implying that the veteran's 
motion was not limited due to her service-connected right 
knee impairment.  Moreover, the examiner specifically 
indicated that there was no evidence of instability and no 
specific joint line tenderness, although the examination 
revealed anterior medial pain along the patella.  X-rays of 
the right knee again were normal and the veteran was 
diagnosed as having chronic right knee chondromalacia.  
Finally, the physician who examined her in September 2001 
reported in his November 2001 report that a re-examination of 
the veteran revealed consistent findings.

Under diagnostic code 5257, impairment of the knee, including 
recurrent subluxation or lateral instability that is slight, 
warrants a 10 percent evaluation.  A 20 percent rating 
requires moderate impairment of the knee and a 30 percent 
evaluation requires severe residual knee impairment.

In light of the objective medical evidence, there is no basis 
for an evaluation higher than 10 percent under Diagnostic 
Code 5257 or any other code.  Notwithstanding the veteran's 
contentions, the medical evidence does not show that the 
disability is productive of subluxation or lateral 
instability.  Moreover, the current 10 percent evaluation 
reflects that the disability is productive of objective 
evidence of pain as well as subjective complaints of 
instability.

In addition, an initial evaluation higher than 10 percent is 
not warranted under any other code.  As noted above, 10 
percent is the maximum schedular rating under Diagnostic Code 
5259.  Further, pursuant to Diagnostic Code 5260, under which 
limitation of leg flexion is evaluated, the following 
evaluations are assignable:  for flexion limited to 45 
degrees, 10 percent; for flexion limited to 30 degrees, 20 
percent; and for flexion limited to 15 degrees, 30 percent.  
The July 1998 examination report reflects that the veteran 
had full right knee flexion to 140 degrees.  In this regard, 
the Board notes that normal range of motion of the knee, as 
indicated in 38 C.F.R. § 4.71, Plate II, is from 0 to 140 
degrees.  In addition, even when the veteran self-limited her 
flexion to 100 degrees during the September 2001 examination, 
such a finding, even if accurate, does not satisfy the 
criteria for a compensable rating under this code.

Similarly, pursuant to Diagnostic Code 5261, under which 
limitation of leg extension is evaluated, the following 
evaluations are assignable:  for extension limited to 10 
degrees, 10 percent; for extension limited to 15 degrees, 20 
percent; for extension limited to 20 degrees, 30 percent; for 
extension limited to 30 degrees, 40 percent; for extension 
limited to 45 degrees, 50 percent.  Because both the July 
1998 and September 2001 examination reports indicate full 
right knee extension, a compensable rating under this code is 
not available.

Further, in reaching this determination, the Board 
acknowledges that the veteran has challenged both the 
competence of the July 1998 examiner as well as the accuracy 
of her findings.  The Board notes, however, that it is 
charged with the duty to assess the credibility and weight 
given to evidence.  Wensch v. Principi, 15 Vet. App. at 367; 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In its role as fact finder, the Board finds that the 
physician who prepared the July 1998 VA examination report 
was competent to do so and that the findings are accurate in 
light of her diagnoses and assessments.  Further, her 
detailed findings and assessments are consistent with those 
stated in the September 2001 VA examination report.  As such, 
the Board has relied on the findings and conclusions 
contained in the July 1998 report in rendering this decision.

Finally, in reaching this determination, the Board has also 
taken into consideration VAOPGCPREC 23-97, in which the VA 
General Counsel concluded that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See 62 Fed. Reg. 63604 
(1997).  However, because the greater weight evidence 
establishes that the veteran does not suffer from arthritis 
or instability, these opinions of the VA General Counsel are 
not applicable to this appeal.

C.  Left upper arm scar

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, a 10 
percent rating is available for moderately disfiguring scars 
on the head, face, or neck.  Under Diagnostic Code 7803, a 10 
percent evaluation is warranted for a superficial scar that 
is poorly nourished, with repeated ulcerations.  Further, 
under Diagnostic Code 7804, a 10 percent evaluation is 
warranted for a superficial scar that is tender and painful 
on objective demonstration.  Finally, Diagnostic Code 7805 
provides that the disability is to be rated based upon the 
limitation of function of the part affected.

As discussed above, the veteran contends that an initial 
compensable rating is warranted for her left upper arm scar 
because it is "unsightly", and consequently requires her to 
wear garments that conceal it because it is severely 
disfiguring.  Based on a careful review of the evidence, 
however, the Board concludes that the evidence is against a 
finding of entitlement to an initial compensable rating for 
this condition at any time since the date of service 
connection.

In reaching this determination, the Board initially notes 
that because the veteran's left upper arm scar is not on her 
head, face or neck, Diagnostic Code 7800 is not applicable to 
her claim.  In any event, however, the Board concludes that, 
notwithstanding the veteran's characterization of the two-
inch surgical scar, the objective medical findings, as set 
forth in the July 1998 VA examination report, indicate that 
it is linear, not raised, not tender and not disfiguring.  In 
addition, evidence does not demonstrate that it is subject to 
repeated ulceration, that it is a painful scar on objective 
demonstration, or one that results in functional loss; in 
fact, the veteran does not contend otherwise.  As such, there 
is no basis for the assignment of an initial compensable 
evaluation under Diagnostic Codes 7803, 7804, or 7805, 
respectively.

D.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that any of the 
disabilities under consideration reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of higher evaluations than those assigned on an 
extraschedular basis.  See 38 C.F.R. § 3.321.  There is no 
showing that her low back or right knee disability, as well 
as her left upper arm scar, has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  Indeed, the record reflects that the 
veteran is employed as a teacher.  Moreover, none of the 
disabilities has required any hospital care.  Further, none 
of these conditions has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand any of the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 at 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation higher than 20 percent for the 
veteran's low back disability is denied.

An initial evaluation higher than 10 percent for the 
veteran's right knee disability is denied.

An initial compensable rating for left upper arm scar is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

